F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          AUG 7 2002
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
 v.                                                     No. 02-6071
                                                  (D.C. No. 01-CV-702-L,
 GENE RAYMOND PHILLIPS, JR.,                          99-CR-168-L)
                                                     (W.D. Oklahoma)
          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges. **


      Defendant-Appellant Gene Raymond Phillips, Jr., a federal inmate

appearing pro se, seeks a certificate of appealability (“COA”) allowing him to

appeal the district court’s order denying relief on his 28 U.S.C. § 2255 motion.

The district court dismissed the motion as time-barred under the one-year

limitation period of 28 U.S.C. § 2255, while indicating that the grounds had no


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
merit. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). Because

Mr. Phillips has not “made a substantial showing of the denial of a constitutional

right,” we deny his request for a COA and dismiss the appeal. Slack v. McDaniel,

529 U.S. 473, 483-84 (2000).

      On October 15, 1999, Mr. Phillips was charged in a one-count information

with knowingly and intentionally possessing with intent to distribute

methamphetamine. On October 28, 1999, Mr. Phillips entered a plea of guilty,

and on April 11, 2000, the court sentenced him to 188 months imprisonment to be

followed by a four-year term of supervised release. Judgment was entered on

April 13, 2000. Mr. Phillips failed to appeal his conviction, and the judgment

became final on April 27, 2000, ten days (excluding intermediate Saturdays and

Sundays) after entry of the judgment. Fed. R. App. P. 4(b)(1)(A)(i); Fed. R.

Crim. P. 45(a). Mr. Phillips applied for an extension of time to file an appeal on

April 12, 2001, Doc. 25, and the district court denied it on April 16, 2001,

reasoning that it could not extend the time for an appeal past the thirty days

allowed in Fed. R. Crim. P. 4(b)(4). R. Doc. 26. Mr. Phillips then mailed his

§ 2255 motion April 30, 2001, and it was filed on May 7, 2001.

      In reviewing the denial of a § 2255 motion, we review for clear error the

district court’s factual findings, and we review legal conclusions de novo. United

States v. Pearce, 146 F.3d 771, 774 (10th Cir. 1998). On appeal, Mr. Phillips


                                        -2-
argues that his § 2255 motion should be considered timely because he requested

an extension of time prior to the expiration of the one-year deadline in § 2255.

Aplt. Br. at 16. He also argues that he had an additional 90 days to file a § 2255

motion because his conviction did not become final until the time for filing a

certiorari petition passed. Aplt. Br. at 16-f.

      Contrary to Mr. Phillips’s contention, his conviction became final when the

possibility of direct review ended–when he failed to take a direct appeal within

ten days of the entry of the judgment and sentence. See United States v. Burch,

202 F.3d 1274, 1278 (10th Cir. 2000) (holding that the one-year limitation period

begins to run when, after direct appeal, the time for filing a certiorari petition

expires). The district court was undoubtedly correct in denying Mr. Phillips’s

motion for an extension of time to appeal. United States v. Tarrant, 158 F.3d 946,

947 (6th Cir. 1998). Mr. Phillips requested an extension of time to file an

appeal, not to file a § 2255 motion, and that is what the district court acted on.

Even assuming that Mr. Phillips confused a direct appeal with a § 2255 motion,

the circumstances recited in his motion for an extension of time to file a direct

appeal are not sufficiently extraordinary so as to warrant equitable tolling. See

Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998). Because we find Mr.

Phillips’s § 2255 motion untimely, we decline to address the other issues he seeks

to raise in this appeal.


                                          -3-
We DENY a COA, DENY IFP, and DISMISS the appeal.

                           Entered for the Court


                           Paul J. Kelly, Jr.
                           Circuit Judge




                            -4-